Black, <7., dissenting: In my judgment the last sentence of section 272 (a) (1), which reads: “If the notice is addressed to a person outside the States of the Union and District of Columbia, the period specified in this paragraph shall be one hundred and fifty days in lieu of ninety days,” means that if the taxpayer is to receive the 150-day period for filing his petition, the notice of deficiency must be addressed to him at his proper address outside the States of the Union and the District of Columbia. This was not done in either of the cases covered by this report, for the reason that each of the taxpayers had a last known address within the United States to which the Commissioner properly mailed the deficiency notice. Therefore, I disagree with the conclusion of the majority that petitioner Hamilton had 150 days from the date of the mailing of the deficiency notice within which to file her petition with this Court. I do not dissent from the majority where it holds that petitioner Julian Chaqueneau had only 90 days within which to file his petition and that, because he did not file it within that time, his petition should be dismissed for lack of jurisdiction. With that holding, I agree. Murdock, /., agrees with this dissent.